Citation Nr: 1760492	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  13-33 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of in-service motor vehicle accidents, to include of the pelvic to the thoracic region.

2.  Entitlement to service connection for a left knee disorder, to include degenerative joint disease (DJD) of the left knee.  

3.  Entitlement to service connection for a right knee disorder, to include DJD of the right knee.

4.  Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected disabilities.  


ATTORNEY FOR THE BOARD

M. Peters, Counsel

INTRODUCTION

The Veteran had active duty service from January 1964 to July 1964, with subsequent periods of active duty for training (ACDUTRA) in the Army National Guard, including from June 28 to July 12, 1980, and from June 27 to July 11, 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran initially requested a Board hearing, although he withdrew that request in a December 2014 correspondence.  This case was before the Board in August 2015, at which time the Board reopened the claims of entitlement to service connection for abdominal/pelvic, right knee, and psychiatric disorders; the Board remanded those reopened claims, as well as service connection claims for left knee and lumbar spine disorders.  During the pendency of the remand, the Agency of Original Jurisdiction (AOJ) awarded service connection for a lumbar spine disorder in an October 2016 rating decision.  Consequently, the Board finds that the lumbar spine claim has been awarded the full benefit sought on appeal; that claim is therefore final and will no longer be discussed in this decision.  

The bilateral knee and psychiatric claims have been returned to the Board at this time for further appellate review.  The bilateral knee and psychiatric claims are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has current residuals of 7th and 8th fractured left ribs that were incurred during his period of July 1999 ACDUTRA service.  

2.  The Veteran does not have any other current residuals related to his in-service motor vehicle accidents, to include of the abdomen or pelvis.  

CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for residuals of 7th and 8th fractured left ribs have all been met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  

2.  The criteria for establishing service connection for residuals of in-service motor vehicle accidents other than residuals of 7th and 8th fractured left ribs have not all been met.  38 U.S.C. §§ 1110, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran seeks service connection for residuals of in-service motor vehicle accidents during service, to include from the pelvic to the thoracic region.  This is clear from a careful reading of his September 2010 and accompanying letter from private physician.  

The Veteran, as noted above, served a period of ACDUTRA in July 1999.  Of record is a line of duty report demonstrating that the Veteran was standing by his Humvee, when a gas alarm went off and another servicemember backed their Humvee up and pinned the Veteran between the two Humvees.  The Veteran was taken to the hospital on a stretcher and was noted to have chest and pelvic contusions.  Private July 1999 x-rays later confirmed that the Veteran had fractured his 7th and 8th left ribs.  

Also, as noted in the Board's previous remand, the Veteran's private doctor, Dr. R.A.L.P., treated the Veteran for his chest trauma and rib fractures in October 2001, although copies of those reports were not of record.  Nevertheless, in a March 2001 VA examination, the Veteran was diagnosed with a history of trauma to pelvis and history of fractured ribs; at that time, the Veteran was reporting occasional pain in the pelvic area, mostly his anterior pelvis, and pain on his left-sided ribs, particularly whenever somebody presses or he presses against the ribs.  No formal diagnosis of any pelvic injury was noted at that time.

The Veteran additionally submitted a September 2010 letter from his private physician, Dr. N.A.O.V., who indicated that the Veteran had several complications from two motor vehicle accidents during periods of military service, to include a July 1999 accident that resulted in fractured ribs.  

The Veteran underwent a VA examination in August 2015.  The August 2015 examiner noted that the Veteran did not report stomach problems, and that his current medical records did not show any stomach, abdomen or pelvic conditions.  The examiner further noted that the Veteran had not been diagnosed with any abdominal or pelvic conditions, and that the abdominopelvic CT scan done in 1999 after the accident did not show any abdominal or pelvic area abnormality.  The physical examination apparently revealed an abdomen with present bowel sounds, no tenderness to palpitation, and no visceromegaly, distention, rebound, masses, guarding or rebound.  

In the medical opinion, the examiner again stated that there was no stomach condition identified on examination, the Veteran denied any stomach disorder, and that the available medical records did not show any stomach conditions.  The examiner also reiterated that he had not been diagnosed with any abdominal or pelvic conditions and medical records did not show such.  

Finally, the Board has additionally reviewed the Veteran's VA and private treatment records from throughout the appeal period.  Those records do not demonstrate any treatment for or diagnosis of any gastrointestinal/stomach, abdominal and/or pelvic disorders.  

Based on review of the record, the evidence is clear that the Veteran was treated in July 1999 for chest and pelvic contusions as a result of his July 1999 motor vehicle accident on ACDUTRA, at which time he was diagnosed with fractured 7th and 8th left ribs.  In 2001, the Veteran noted continued pain in his left ribs and Dr. R.A.L.P. indicated that he continued to treat the Veteran for injuries he sustained in his July 1999 Humvee accident.  The Veteran was diagnosed with a history of trauma and fractured ribs in the March 2001 VA examination.  All other evidence of record, including Dr. N.A.O.V.'s September 2010 letter, indicates that the Veteran continues to have residuals of his left rib fractures as a result of his July 1999 Humvee accident.  Accordingly, by resolving reasonable doubt in his favor, service connection for residuals of 7th and 8th fractured left ribs is warranted based on the evidence of record at this time.  See 38 C.F.R. §§ 3.102, 3.303.

However, as to residuals other than residual left rib fractures, the Board must deny service connection for any abdominal or pelvic disorders at this time.  The evidence of record, particularly the Veteran's VA and private treatment records throughout the appeal period, do not disclose any treatment for or diagnosis of any such disorders.  Moreover, the Veteran denied any such disorders during his most recent VA examination in August 2015.  The August 2015 examiner noted that the 1999 CT scan did not have any abdominal or pelvic disorders at that time and found no disorders of the abdomen, stomach or pelvis during that examination.  Thus, the preponderance of the evidence is against finding any current disorders of the abdomen, stomach or pelvis at this time, which are residuals of the Veteran's in-service motor vehicle accidents.  

Consequently, service connection for residuals of in-service motor vehicle accidents other than residuals of 7th and 8th fractured left ribs, to include of the abdomen, stomach or pelvis, must be denied at this time.  See 38 C.F.R. §§ 3.102, 3.303; McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."); see also Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability).

In reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for residuals of 7th and 8th fractured left ribs is granted.  

Service connection for service connection for residuals of in-service motor vehicle accidents other than residuals of 7th and 8th fractured left ribs, to include of the abdomen, stomach or pelvis, is denied.  


REMAND

In the August 2015 remand directives, the Board directed the AOJ to obtain a VA examination of the Veteran's bilateral knees and psychiatric disorders.  Such was accomplished in September 2016.  

As to the bilateral knees, the examiner was instructed to discuss the Veteran's lay statements and contentions that he had a current right knee disability related to the tendonitis suffered as a result of a motor vehicle accident in July 1980, and was specifically asked to discuss whether his bilateral knee disorders were the result of being pinned between two Humvees in July 1999.  The September 2016 examiner did not so discuss either of those requested motor vehicle accidents.  Moreover, the Board notes that the Veteran's lumbar spine disability has been awarded as a result of his military service.  Thus, the record additionally raises whether the Veteran's bilateral knee disabilities are caused or aggravated by his service-connected lumbar spine disability.  Accordingly, a remand is necessary in order to obtain a new VA knee examination that fully and adequately addresses the Veteran's contentions and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

With respect to the psychiatric disorder, the examiner diagnosed the Veteran with an anxiety disorder and noted that there was no treatment prior, during or within one year of his active duty service.  The examiner further noted that the Veteran was diagnosed in 2006 with an anxiety disorder, without follow-up until 2015 and that there was no evidence of significant occupational and social impairment.  The examiner concluded that there was not a link between the Veteran's "neuropsychiatric condition and his military combat activity."  

There is no indication that the Veteran served in combat and nowhere in the record does it appear that the Veteran has ever so contended that his psychiatric disorder is related to combat.  Furthermore, the Board specifically requested that the examiner consider the Veteran's two noted motor vehicle accidents, as well as the permanent profile in 2002 for a depressive disorder that led to his release from Reserve service; the examiner does not appear to have considered this evidence.  Finally, the examiner did not address whether the Veteran's psychiatric disorder is due to his service-connected disabilities, to now include his service-connected right shoulder and lumbar spine disabilities, as specifically requested by the Board in the prior remand instructions.  Accordingly, a remand is also necessary in order to obtain another VA examination of the Veteran's psychiatric disorder with a different examiner in order to obtain an adequate examination and medical opinion in this case and to ensure compliance with the Board's prior remand instructions.  See Id.

On remand, the Board also finds that any outstanding VA treatment records should also be obtained.  See 38 U.S.C. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all VA treatment records not already associated with the claims file from the San Juan VA Medical Center, or any other VA medical facility that may have treated the Veteran and associate those documents with the claims file.

2.  Ensure that the Veteran is scheduled for a VA examination with an examiner who has not previously participated in this case to determine whether his bilateral knee disorders are related to military service or secondary to his service-connected disabilities.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should indicate any and all bilateral knee disorders found, to include osteoarthritis or degenerative joint disease (DJD) thereof.  

The examiner should then opine whether the Veteran's bilateral knee disorders least as likely as not (50 percent or greater probability) began in or are otherwise related to the Veteran's military service, to include either the July 1980 or July 1999 motor vehicle accidents during his periods of noted ACDUTRA service.  

The examiner is reminded that he/she must address the Veteran's credible reports of knee pain since he was pinned between two Humvees in July 1999, the March 2001 x-ray that showed degenerative changes in the right knee, as well as Dr. N.A.O.V.'s September 2010 opinion.  If a discussion of those items is not provided by the examiner, the opinion will again be found to be inadequate, as it will not comport with the Board's prior remand instructions.

Then, the examiner should opine whether the bilateral knee disorders are at least as likely as not either (a) caused or (b) aggravated (i.e., worsened beyond the normal progression of that disease) by the Veteran's service-connected disabilities, particularly his lumbar spine disability and any associated abnormal gait or weightbearing as a result of that disability.

In conjunction with the above requested opinions, the examiner must specifically address the Veteran's lay statements respecting onset of his symptomatology and any continuity of symptomatology either since onset of symptoms or since discharge from service.  The examiner must also address the other evidence of record, as appropriate.  

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

3.  Ensure that the Veteran is scheduled for a VA examination with an examiner who has not previously participated in this case to determine whether the Veteran's psychiatric disorder is related to military service or secondary to his service-connected disabilities.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should indicate any and all psychiatric disorders found.    

The examiner should then opine whether any of the Veteran's psychiatric disorders at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's military service, to include as a result of either the July 1980 or July 1999 motor vehicle accidents during his periods of noted ACDUTRA service.  

The examiner is further reminded that he/she must discuss the Veteran's February 2002 permanent profile for severe major depressive disorder, as well as Dr. N.A.O.V.'s September 2010 letter.   If a discussion of those items is not provided by the examiner, the opinion will again be found to be inadequate, as it will not comport with the Board's prior remand instructions.

Then, the examiner should opine whether any of the Veteran's psychiatric disorders are at least as likely as not either (a) caused or (b) aggravated (i.e., worsened beyond the normal progression of the disease) by the Veteran's service-connected right shoulder ,lumbar spine, or rib disabilities (and/or including the bilateral knee disorders, if appropriate).

In conjunction with the above requested opinions, the examiner must specifically address the Veteran's lay statements respecting onset of his symptomatology and any continuity of symptomatology either since onset of symptoms or since discharge from service.  The examiner must also address the other evidence of record, as appropriate.  

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

4.  Following any additional indicated development, readjudicate the Veteran's claims for service connection for bilateral knee and psychiatric disorders.  If the benefits sought on appeal remain denied, furnish to the Veteran and his representative a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


